Fourth Court of Appeals
                                San Antonio, Texas
                                       June 25, 2014

                                    No. 04-14-00332-CR

                              Martin Salvador HERNANDEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2002CR2660
                    The Honorable Angus K. McGinty, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on June 25, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk